Citation Nr: 1532804	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  07-06 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left thumb disorder.

2.  Entitlement to a rating in excess of 10 percent for service-connected coronary artery disease.

3.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.  Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In June 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to increased ratings for service-connected diabetes mellitus and posttraumatic stress disorder (PTSD), as well as entitlement to total disability based on individual unemployability (TDIU) have been raised by the record in statements received June 2015, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran is seeking service connection for a left thumb disorder.  During his hearing testimony he competently reported experiencing an in-service injury to his thumb and problems with his thumb since.  His hearing testimony is supported by his statements made in VA medical records.  Review of the record reflects the Veteran has not yet been provided with a VA examination, including a nexus opinion, regarding his claimed left thumb issue.  Because the Veteran's competent lay testimony suggests an in-service injury and recurrent symptoms, remand for a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006).

Additionally, in a November 2013 rating decision, the AOJ granted service connection for coronary artery disease and assigned a 10 percent rating, and found no new and material evidence had been submitted to reopen the Veteran's claims for service connection for hypertension and erectile dysfunction.  In January 2014, the Veteran filed a timely written notice of disagreement on all three of these issues.  Based on review of the claims file, it does not appear a statement of case has been issued regarding this matter.  Accordingly, the Veteran's January 2014 timely notice of disagreement is still pending, and remand is required for a statement of the case regarding entitlement to an increased initial rating for service-connected coronary artery disease, and whether the Veteran's claims for service connection for hypertension and erectile dysfunction may be reopened.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).




Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination regarding the nature and etiology of his current left thumb disorder.  The examiner should be provided with a complete copy of the claims file, and a full rationale should be provided for any opinion expressed.

Consistent with the factual and medical history, including the Veteran's lay statements describing an in-service injury and continuing symptoms, the examiner should answer the following question:
	
Is it as likely as not (50 percent or greater) that the Veteran's currently diagnosed left thumb disorder, for which he underwent surgery in March 2005, began during, or was otherwise caused by, his active duty service?
	
2.  Then, readjudicate the appeal for service connection for a left thumb disorder.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case.

3.  Provide the Veteran a statement of the case regarding entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease, and whether new and material evidence has been presented to reopen the Veteran's claims for entitlement to service connection for hypertension and erectile dysfunction.  The RO should also advise the Veteran that he must file a substantive appeal within 60 days.  If a timely substantive appeal is not filed, these claims should not be certified to the Board.  If appealed, subject to current appellate procedures, the claims should be returned to the Board for further appellate consideration, if appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







